 Case: 4:19-cr-00716-RWS-PLC Doc. #: 2 Filed: 08/29/19 Page: 1 of 2 PageID #: 5

                                                                                    FILED
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                                                                 AUG 2 9 2019
                                   EASTERN DIVISION
                                                                              · U. S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF MO
 UNITED STATES OF AMERICA,                         )                                   ST. LOUIS
                                                   )
 Plaintiff,                                        )
                                                   )'
 v.                                                )
                                                   )    4:19CR716 RWS/PLC
 KAYLEB LOWE,                                      )
                                                   )
 Defendant.                                        )

                                         INDICTMENT

                                            COUNT I

        The Grand Jury charges that:

        On or about July 17, 2019, in St. Louis County, within the Eastern District of Missouri,

                                       KAYLEB LOWE,

the Defendant herein, acting together with a person unknown to the Grand Jury, with intent to

cause death and serious bodily harm, did take from the person and presence of another, by force,

violence, and intimidation, a motor vehicle, that is, a 2012 Chevy Impala, Vehicle Identification

Number ("VIN") 2Gl WC5E37Cl 122924, that had been transported in interstate commerce.

      In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).


                                         COUNT TWO

        The Grand Jury further charges that:

        On dr about July 17, 2019, in St. Louis County, within the Eastern District of Missouri,

                                       KAYLEB LOWE,
 Case: 4:19-cr-00716-RWS-PLC Doc. #: 2 Filed: 08/29/19 Page: 2 of 2 PageID #: 6



the Defendant herein, acting together with a person unknown to the Grand            Jury,   knowingly

possessed, brandished, and discharged a firearm, in furtherance of a crime of violence for which

they may be prosecuted in a court of the United States, that is, carjacking, in violation of Title 18,

United States Code, Section 2119, as set forth in Count One.

       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(l)(A)(iii).


                                               A TRUE BILL.




                                              FOREPERSON
JEFFREY B. JENSEN
United States Attorney



EDWARD L. DOWD III #61909MO
Assistant United States Attorney
